         Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 1 of 27



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                          X
 SHAWN GRAHAM,
                                                               Civil Case No.: l:18-cv-6812
                              Plaintiff,

                -against-

 RWTW, EEC, KITH RETAIE, EEC, NEW ERA CAP
 CO., INC., AMAZON.COM SERVICES, INC., and
 SEARS HOEDINGS MANAGEMENT
 CORPORATION,

                              Defendants.
                                             X
                      SETTLEMENT AND RELEASE AGREEMENT

        THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”) is entered
into as of January 14, 2019 by and among Shawn Graham (“Mr. Graham”), an individual with an
address at 2062 Strauss Street, Brooklyn, New York 11212, Kadeem Carnegie (“Mr. Carnegie”),
an individual with an address at 9918 Plum Creek Lane, Suite D, Charlotte, North Carolina
28210, RWTW, EEC (“RWTW”), a New York limited company with an address at 80 Franklin
Street,’New York, New York 10013, Kith Retail, EEC (“Kith”), a New York limited liability
company with an address at 65 Bleecker Street, 4th Floor, New York, New York 10012, New
Era Cap Co, Inc. (“New Era”), a New York corporation with an address at 160 Delaware
Avenue, Buffalo, New York 14202 and Amazon.com Services, Inc. (“Amazon”), a Delaware
corporation with an address at 410 Terry Avenue North, Seattle, Washington 98109 (Mr.
Graham, Mr. Carnegie, RWTW, Kith, New Era and Amazon are sometimes referred to
individually as a “Party” and collectively, as the “Parties”).

        WHEREAS, Mr. Graham filed this action (this “Action”) alleging, among other things,
that RWTW, Kith, New Era, Amazon and Sears Holdings Management Corporation (“Sears”)
infringed upon Mr. Graham’s ownership and use rights in the trademarks “RWTW” and “Roll
With The Winners” (the “Marks”) by using the Marks in conjunction with clothing, headgear,
merchandise and other related goods and services; and

        WHEREAS, on or about August 9, 2016, Mr. Graham registered the Marks with the
United States Patent and Trademark Office (the “USPTO”) as U.S. Reg. No. 5017855 and U.S.
Reg. No. 5017663, each under international class (“International Class”) 042 for the following
services: “Providing customized on-line web pages and data feeds featuring user-defined
information, which includes blog posts, new media content, other on-line content, and on-line
web links to other websites”; and

      WHEREAS, on or about June 20, 2017, RWTW registered the trademark RWTW with
the USPTO as U.S. Reg. No. 5225746 under (1) International Class 014 for use in connection
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 2 of 27




with “Ornamental pins; Rubber or silicone wristbands in the nature of a bracelet,” and (2)
International Class 025 for use in connection with “Hats [and] T-shirts”; and

      WHEREAS, by assignments dated September 18, 2017 and filed with the USPTO on
September 29, 2017 (true and complete copies of which are attached hereto as “Exhibit A”), Mr.
Graham assigned the Marks to himself and Mr. Carnegie jointly; and

       WHEREAS, on or about October 10, 2018, Mr. Graham filed with the Court a stipulation
dismissing defendant Sears, with prejudice, as a defendant in this Action (a true and complete
copy of which is attached hereto as “Exhibit B”).

        NOW THEREFORE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,
the Parties agree as follows:

1.     Mr. Graham’s and Mr. Carnegie’s Ownership and Use of the Marks Under International
       Class 042.

       RWTW agrees not to contest the rights of Mr. Graham and Mr. Carnegie, or any assignee
of such rights, to own and use the Marks under International Class 042 in a manner described as
“providing customized on-line web pages and data feeds featuring user-defined information,
which includes blog posts, new media content, other on-line content, and on-line web links to
other websites.” Mr. Graham and Mr. Carnegie agree not to use the Marks in connection with
any goods or services other than those within International Class 042 and described as
“providing customized on-line web pages and data feeds featuring user-defined information,
which includes blog posts, new media content, other on-line content, and on-line web links to
other websites.”

2.     RWTW’s Ownership and Use of the Marks Except Under International Class 042.

         Mr. Graham and Mr. Carnegie, on their own behalf and on behalf of any assignees, agree
not to challenge, in any manner (including by filing a Petition for Cancellation), RWTW’s (or its
assignee’s) use or registration of the Marks under any International Class other than International
Class 042. RWTW agrees not to use the Marks in connection with goods and services under
International Class 042. For purposes of clarification, nothing herein shall prevent RWTW (or
its assignees or licensee) from using the Marks in connection with online advertising and
marketing goods and services offered under the Marks.

3.     RWTW’s Payment to Mr. Graham.

        A.      RWTW agrees to pay Mr. Graham Seventy Five Thousand Dollars ($75,000.00)
as follows: (1) RWTW will pay Mr. Graham Twenty Five Thousand Dollars ($25,000) by check
within five (5) business days after the date that the Parties have fully executed this Agreement
and Mr. Graham has executed and forwarded to the undersigned counsel for RWTW, Rottenberg
Lipman Rich, P.C., as escrow agent (the “Escrow Agenf’), the stipulation of dismissal of this
Action, with prejudice and without costs, in the form annexed hereto as “Exhibit C,” except to


                                                 2
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 3 of 27




the extent that the Court shall retain jurisdietion over this Aetion as provided herein (the
“Stipulation”); and (2) RWTW will pay Mr. Graham five percent (5%) of “Net Revenue,' as
defined below, received by RWTW from its sale of any merchandise branded with the Marks
(each a “Product” and collectively, the “Products”), up to a total of Fifty Thousand Dollars
($50,000.00), with such amounts to be paid within thirty (30) days after the date that RWTW
receives final payment on the sale of the merchandise. Payments shall be made by regular check
made payable to “Shawn Graham” and will be mailed by first class mail to 2062 Strauss Street,
Brooklyn, New York 11212.

        The Escrow Agent shall hold the Stipulation in escrow pending delivery to and clearance
of the $25,000 check representing the payment referenced above in paragraph 3 (A) (1), upon
which the Escrow Agent is authorized to release the Stipulation from escrow, file it with the
Court and request the Court on behalf of all Parties to “So Order” this Agreement and the
Stipulation.

        For purposes of this Agreement, “Net Revenue” shall mean gross revenue received by
RWTW from its sale of Products less: (i) amounts repaid or credited by reason of defects,
returns, recalls, rejections or allowances, (ii) sales taxes, excise taxes, value added taxes and
customs duties, paid, absorbed or allowed, (iii) commissions paid or actually allowed to
independent contractors, brokers or agents, (iv) postage, delivery and shipping charges, and (v)
trade and quantity discounts actually allowed (and taken) as customary in the trade. Net
Revenue shall not include revenue received by RWl'W (or any of its affiliates) from transactions
with an affiliate, where the Product in question will be resold by the affiliate; provided, the
revenue received by the affiliate from resale of the Product is included in Net Revenue. Revenue
received by RWTW (or any of its affiliates) from transactions with an affiliate, where the
Product in question is used by the affiliate solely for such affiliate's internal purposes shall be
included in Net Revenue and the price charged shall be at least the fair market value of such
Product. For purposes hereof, the term “affiliate” means any person or entity controlling, under
common control with, or controlled by RWTW.

        B.     Any claim for non-payment under or breach of this Agreement shall made be
solely against RWTW.

4.     Release.

        Upon execution of this Agreement, Mr. Graham and Mr. Carnegie, together with any of
their heirs, administrators, representatives, executors, successors and assigns (collectively, the
“Releasors”) forever, irrevocably, unconditionally and completely remise, release, waive,
dismiss, give up and forever discharge RWTW, Kith, New Era and Amazon, and their respective
past, present, direct or indirect parents, related and affiliated companies, subsidiaries, and each of
their respective past and present officers, directors, employees, managers, agents,
representatives, principals, owners, shareholders, members, heirs, executors, administrators,
attorneys, accountants, insurers, predecessors, successors, and assigns (collectively, the
“Releasees”) from any and all actions, causes of action, suits, debts, disputes, administrative
proceedings, charges, complaints, claims, demands, rights, liabilities, obligations, agreements,
damages, costs, expenses and compensation relating to the Marks, and/or any claim which was


                                                  3
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 4 of 27




made or could have been made in this Action, whether known or unknown, suspected or
unsuspected, foreseen or unforeseen from the beginning of the World to the date of full
execution of this Agreement. The Releasors hereby covenant not to sue any of the Releasees or
to participate or aid in any suit or proceeding (or to execute, seek to impose, collect or recover
upon, or otherwise enforce or accept any judgment, decision, award, warrant or attachment) upon
any claim released hereunder. The releases and covenants not to sue set forth in this paragraph
shall be and remain in effect in all respects as a complete general release as to the matters
released.

       5.      Governing Law.

        This Agreement shall in all respects be interpreted, enforced and governed pursuant to the
laws of the State of New York, without regard to any conflicts of law principles. The Parties
agree to waive the right to trial by jury as to any disputes pertaining to this Agreement.

       6.      Retention of Jurisdiction.

        The Parties agree to submit to the continuing jurisdiction of the Court and that the Court
shall retain continuing jurisdiction over the Parties to provide a forum for the resolution of any
dispute arising under this Agreement. The Parties will jointly request the Court mark this Action
as 'closed with leave to reopen” or some similar notation to permit the Parties to re-open the
Action before this Court without the need for filing a new action provided that the Court is
willing to do so.

       7.      Jurisdiction Over Mr. Carnegie.

       Mr. Carnegie agrees to be subject to the jurisdiction of this Court to the same extent as if
he were a party to this Action.

        8.     Non-Waiver.

        Failure by any or all of the Parties to insist on compliance with any term, covenant or
condition contained in this Agreement shall not be deemed a waiver of that term, covenant or
condition, nor shall any waiver or relinquishment of any right or power contained in this
Agreement at any time be deemed a waiver or relinquishment of any right or power at any other
time or times.

        9.     Warranty of Capacity to Execute.

        Each Party expressly represents that it has full authority to enter into this Agreement and
that the person executing this Agreement in a representative capacity on behalf of any Party is
empowered and authorized to do so.

        10.    Severability.

        Should any portion, word, clause, phrase, sentence or paragraph of this Agreement,
including any attachment hereto, be declared void or unenforceable, such portion shall be

                                                 4
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 5 of 27




considered independent and severable from the remainder, the validity of which shall remain
unaffected.

       11.     Binding Effect.

        The Parties acknowledge and represent that each of them has been afforded an
opportunity to consult with, and has consulted with, an attorney of its own choice in connection
with the execution of this Agreement, and has relied upon the advice of such attorney in
executing this Agreement. This Agreement shall be binding upon each of the Parties to this
Agreement and upon their respective heirs, administrators, representatives, executors, successors
and assigns, and shall inure to the benefit of each of the Parties to this Agreement and to their
respective heirs, administrators, representatives, executors, successors and assigns. Except for
the release set forth in the above paragraph 4, the terms of this Agreement shall not create any
right in any person, firm, corporation or entity other than the Parties and their respective
successors and permitted assigns, and no third party shall have a right to enforce or benefit from
the terms hereof

       12.     Modifications.

       This Agreement may not be amended, altered, modified or otherwise changed except in
writing executed by all Parties and expressly stating that it is an amendment to this Agreement.

        13.    Headings.

        The headings contained in this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation hereof

        14.    Entire Agreement.

        This Agreement sets forth all of the terms, conditions and agreements between the Parties
with respect to the subject matter hereof and supersedes any and all prior and contemporaneous
terms, conditions and agreements between the Parties with respect to the subject matter hereof
There are no other agreements, promises, representations or warranties made or given in
connection with any of the foregoing or concerning the subject matter hereof that are not
contained herein.

        15.    Counterparts.

        This Agreement may be signed in counterparts, each of which when executed shall be
deemed an original and shall be considered fully executed at the time that at least one counterpart
has been signed by each of the Parties and delivered to each of the other Parties. The signatures
required for execution of this Agreement may be provided by facsimile or .pdf transmission, and
such facsimile or .pdf signatures shall have the same force and effect as originals and shall
constitute effective, binding agreements on the part of the signer.




                                                 5
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 6 of 27




       16.     Notices.

        All notices, consents, waivers and other eommunications required or permitted by this
Agreement shall be in writing and shall be deemed given to a Party when (a) delivered to the
appropriate address by hand or by nationally reeognized overnight courier service (costs
prepaid); (b) sent by e-mail with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return receipt requested, in
each case to the following addresses or e-mail addresses and marked to the attention of the
person(s) designated below (or to such other address, facsimile number, e-mail address or
person(s) as a Party may designate by notice to the other Parties):

If to Mr. Graham:

       Mr. Shawn Graham
       2062 Strauss Street
       Brooklyn, New York 11212
       e-mail: rollwiththewinners.net@,gmail.com

With a copy to:

       Robert G. “TradeMarkRob®” Lopez
       RGL Consulting Group
       230 Clinton Street - Suite 11C
       New York, New York 10002
       e-mail: trademarkrob@,gmail.com

If to Mr. Carnegie:

       Mr. Kadeem Carnegie
       9918 Plum Creek Lane, Suite D
       Charlotte, North Carolina 28210
       e-mail: rwtwteo@gmail.com

If to RWTW:

       RWTW, LLC
       68 Jay Street, Suite 615
       Brooklyn, New York 1120180 Franklin Street
       Attention: Mr. Justin Leonard
       e-mail: iustin@gamesevenmtg.com




                                                 6
          Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 7 of 27




With a copy to:

         Rottenberg Lipman Rich, P.C.
         The Helmsley Building
         230 Park Avenue, 18* Floor
         New York, New York 10169
         Attention: Mark M. Rottenberg, Esq.
         e-mail: mrottenberg@,rlrDclaw.com

 If to Kith:

         Kith Retail, LLC
         65 Bleecker Street, 4* Floor
         New York, New York 10012
         Attention: Ivo Nikolov
         e-mail: ivo@,kithnvc.com

With a copy to:

         Katten Muchin Rosenman LLP
         525 West Monroe Street
         Chicago, Illinois 60661
         Attention: Kristin J. Achterhof, Esq.
         e-mail: kristin.achterhof@,kattenlaw.com

 If to New Era:

         New Era Cap Co, Inc.
         160 Delaware Ave.
         Buffalo, New York 14202
         Attention: Lorrie K. Turner, VP of Global Legal
         e-mail: lorrie.turner@,neweracaD.com

With a copy to:

         Hodgson Russ, LLP
         605 3* Avenue, Suite 2300
         New York, New York 10158
         Attention: Neil Bryan Friedman, Esq.
         e-mail: nfriedma@hodgsonruss.com




                                                7
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 8 of 27




If to Amazon:

       Amazon.com Services Inc.
       410 Terry Avenue North
       Seattle, Washington 98109]
       Attention: General Counsel
       e-mail: contracts-legal@amazon.com
With a copy to:

       Arent Fox LLP
       1301 Avenue of The Americas, Floor 42
       New York, New York 10019
       Attention: Michelle Mancino Marsh, Esq.
       e-mail: Michelle.Marsh@,arentfox.com

       17. Escrow Provisions.

       The following provisions regard the duties and obligation of the Escrow Agent.

               a.       The Escrow Agent may resign and be discharged from its duties hereunder
at any time by giving notice of such resignation to each of the Parties and specifying a date when
such resignation shall lake effect. In the event of the resignation of the Escrow Agent, a
successor Escrow Agent shall be appointed with the unanimous eonsent of the Parties, such
successor Escrow Agent to become Escrow Agent hereunder upon the resignation date specified
in such notice. If the Parties are unable to agree upon a successor Escrow Agent within five (5)
days after such notice, all obligations of the Escrow Agent hereunder shall, nevertheless, cease.

                b.      The Escrow Agent’s sole responsibility hereunder shall be to hold the
Stipulation, and to deliver it in accordance with the terms of this Agreement or as may be
directed in writing by the Parties hereto, or by an order, decree or judgment of the Court.

                c.       In addition, the Escrow Agent may, but is not obligated to, petition the
Court for the appointment of a successor Escrow Agent. The Court may thereupon appoint a
successor Escrow Agent after the Escrow Agent deposits the Stipulation into Court and after
such notice, if any, to the Parties as the Court may deem proper and prescribe.

               d.     The Parties shall have the right at any time upon unanimous consent to
substitute a new Escrow Agent by giving notice thereof to the Escrow Agent then acting.

                e.      Each of the Parties authorizes the Escrow Agent, if the Escrow Agent is
threatened with litigation or is sued with respect to its duties hereunder, to interplead all
interested Parties in any state or federal court of competent jurisdiction, and to deposit the
Stipulation with the clerk of that court.




                                                  8
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 9 of 27




                f       The Escrow Agent undertakes to perform such duties as are specifically
set forth herein and may conclusively rely and shall be protected in acting or refraining from
acting, on any written notice, instrument, or signature believed by it to be genuine and to have
been signed or presented by the proper party or parties duly authorized to do so. The Escrow
Agent shall have no responsibility for the contents of any writing contemplated herein and may
rely without any liability upon the contents thereof

               g-      The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and believed by it to be authorized hereby or within the rights or powers conferred
upon it hereunder, including, without limitation, action taken in accordance with advice of
counsel (which counsel may be of the Escrow Agent’s own choosing), and shall not be liable for
any mistake of fact or error of judgment or for any acts or omissions of any kind unless caused
by its own willful misconduct or gross negligence.

                 h.      RWTW, Mr. Graham, and Mr. Carnegie each hereby agrees to indemnify
the Escrow Agent and hold it harmless against any and all liabilities incurred by it hereunder as a
consequence of sueh Party’s action, and RWTW, Mr. Graham, and Mr. Carnegie eaeh agree,
jointly and severally, to indemnify the Escrow Agent and hold it harmless against any and all
liabilities incurred by it hereunder that are not a eonsequence of any Party’s action, except in
either case for liabilities ineurred by the Escrow Agent resulting from its own willful misconduct
and gross negligence.

               i.      The Parties acknowledge that the Escrow Agent has, from time to time,
acted as counsel to RWTW and may continue to serve in that capaeity, and neither anything
contained herein, the exeeution or delivery hereof by the Escrow Agent, nor the performance by
the Escrow Agent of its duties hereunder shall in any way effect or require termination of such
relationships.

               J-      The duties and obligations of the Escrow Agent hereunder shall be
determined solely by the express provisions of this Agreement. No modifications of this
Agreement or any agreement or instrument delivered pursuant hereto, and no other instrument or
agreement shall, without the prior written consent of the Escrow Agent, modify any of the duties,
obligations or rights of the Escrow Agent hereunder unless the Escrow Agent shall expressly
consent thereto in writing.

                    SIGNATGURES APPEAR ON THE FOLLOWING PAGE




                                                 9
                      Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 10 of 27
- DocuSign Envelope ID: F3C1409A-F072-4461-9DA2-9CA99E6017C0




                      IN WITNESS WHEREOF, the Parlies have executed this Agreement on the dale set
              forth above.

              Dated; December, 2018

               SHAWN GRAHAM                                    KADEEM CARNEGIE

               SI        \MWY\                                                                     (k^-
                RWTW, LLC                                      KITH RETAIL, LLC

                By;                                            By:

                Name:                                          Name:

                Title:                                         Title:


                ROTTENBERG LIPMAN RICH, P.C.                   KATTEN MUCHIN ROSENMAN, LLP


                By;                                            By:
                      Mark M. Rottcnberg, Esq.                        Kristin J. Achlcrhof, Esq.
                The Helmsley Building                          525 West Monroe Street
                230 Pai’k Avenue, 18*'' Floor                  Chicago, Illinois 60661
                New York, New York 10169                       Counsel for Kith Retail, LLC
                Counsel for RWrW, LLC

                NEW ERA CAP CO„ INC.                           AMAZON.CptfoSliikUaCES, INC.

                By;                                            By;             ■ 95aE9FA5ABB8491

                                                                              Andrew Devore
                Name:                                          Name;
                                                                        Authorized Representative
                Title;                                         Title;

                HODGSON RUSS, LLP                              ARENT FOX LLP

                By:                                            By:
                      Neil Bryan Friedman, Esq.                     Michelle Mancino Marsh, Esq.
               605 3''* Avenue, Suite 2300                     1301 Avenue of the Americas, Floor 42
               New York, New York 10158                        New York, New York 10019
               Counsel for New Era Cap Co., Inc.               Counsel for Amazon.com Services, Inc.




                                                               10
              Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 11 of 27




            IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
    forth above.

    Dated: December        ,2018

     SHAWN GRAHAM                           KADEEM CARNEGIE



     RWTW, EEC                              KITH RETAIL, EEC

     By:                  ^                 By:

     Name:     Rniimalrin P Rivfira         Name:

     Title:    CEO                          Title:


     ROTTENBERG LIPMAN RICH, P.C.           KATTEN MUCHIN ROSENMAN, LLP


     By:                                    By:
          Mark M^'otte tiberg. Esq.                Kristin J. Achterhof, Esq.
     The Helmsle/fiiiiMmg                    525 West Monroe Street
     230 Park Avenue, 18* Floor              Chicago, Illinois 60661
     New York, New York 10169                Counsel for Kith Retail, LLC
     Counsel for RWTW, LLC

     NEW ERA CAP CO., INC.                  AMAZON.COM SERVICES, INC.

     By:                                     By:

     Name:                                  Name:

     Title:                                  Title:

     HODGSON RUSS, LLP                       ARENT FOX LLP


     By:                                     By:
            Neil Bryan Friedman, Esq.             Michelle Mancino Marsh, Esq.
     605 3'"'* Avenue, Suite 2300            1301 Avenue of the Americas, Floor 42
     New York, New York 10158                New York, New York 10019
     Counsel for New Era Cap Co., Inc.       Counsel for Amazon.com Services, Inc.




                                                10



I
          Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 12 of 27




        IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth above.

Dated: December     ^2018

 SHAWN GRAHAM                           KADEEM CARNEGIE



 RWTW, LLC                              KITH RETAIL, LLC

 By:                                    Bv:
                                         ^        -------------------
                                                             "     ----------------

 Name:                                  Name:                 Kj\n l.O.

 Title:                                 Title:     C fO____________


 ROTTENBERG LIPMAN RICH, P.C.            KATTEN MUCHIN ROSENMAN, LLP


 By:                                     By;
      Mark M. Rottenberg, Esq.                Justin J. Achterhof, Esq.
 The Helmsley Building                   525 West Monroe Street
 230 Park Avenue,     Floor              Chicago, Illinois 60661
 New York, New York 10169                Counselfor Kith Retail, LLC
 Counselfor RWTW. LLC

 NEW ERA CAP CO., INC.                   AMAZON.COM SERVICES, INC.

 By:                                     By;

 Name:                                   Name:

 Title:                                  Title:

 HODGSON RUSS, LLP                       ARENT FOX LLP


 By:                                     By:
       Neil Bryan Friedman, Esq.              Michelle Mancino Marsh, Esq.
 605 3^^ Avenue, Suite 2300              1301 Avenue of the Americas, Floor 42
 New York, New York 10158                New York, New York 10019
 Counselfor New Era Cap Co., Inc.        Counselfor Amazon.com Services, Inc.




                                            10
   Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 13 of 27




        IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth above.
Dated: December^       2018

 SHAWN GRAHAM                           KADEEM CARNEGIE



RWTW, LLC                               KITH RETAIL, LLC

By:                                     By:

Name:                                   Name:

Title:                                  Title:


ROTTENBERG LIPMAN RICH, P.C.            KATTEN MUCHIN ROSENMAN, LLP


By:                                     By:
     Mark M, Rottenberg, Esq.                 Kristin J. Achterhof, Esq.
The Hehnsley Building                   525 West Momne Street
230 Park Avenue, 18'*' Floor            Chicago, Elinois 60661
New York, New York 10169                Counselfor Kith Retail, LLC
Counsel for RWTW, LLC

NEW E          th? CO., INC.            AMAZON.COM SERVICES, INC.

 By:      t           'u                By:

 Ndmd:     oUP-rE t 'fuilN££            Name:

Title: V'l/?     (pLbl^AL Li£LAL        Title:

HODGSON R^, LL >                        ARENT FOX LLP


By:                                     By:
      Neil Bryan Friedman, Esq.               Michelle Mancino Marsh, Esq.
605 3"^ Avenue, Suite 2300              13 01 Avenue of the Americas, Floor 42
New York, New York 10158                New York, New York 10019
Counselfor New Era Cap Co., Inc.        Counselfor Amazon.com Services, Inc.




                                           10
      Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 14 of 27




so ORDERED:



E[on. Andrew L. Carter, Jr.




                                    11
                                           ez-Klbi-t         A
                   Case 1:18-cv-06812-ALC Document 09/29/2017
                                     900423148     51 Filed 01/15/19 Page 15 of 27
                           TRADEMARK ASSIGNMENT COVER SHEET

Electronic Version v1.1                                                                      ETAS ID; TM445243
Stylesheet Version v1.2

SUBMISSION TYPE:                        NEW ASSIGNMENT
NATURE OF CONVEYANCE:                   ASSIGNMENT OF THE ENTIRE INTEREST AND THE GOODWILL

 CONVEYING PARTY DATA
                Name                      Formeriy             Execution Date             Entity Type
  Shawn Graham                                                09/18/2017         INDIVIDUAL: UNITED STATES


  RECEIVING PARTY DATA
  Name:                    Kadeem Carnegie
  Street Address:          9918 Plum Creek Ln
  Internal Address:        Suite D
  City:                    Charlotte
  State/Country:           NORTH CAROLINA
  Postal Code:             28210
  Entity Type:             INDIVIDUAL: UNITED STATES
  Name:                    Shawn Graham
  Street Address:          2026 Strauss Street
  City:                    Brooklyn
  State/Country:           NEW YORK
  Postal Code:             11212
  Entity Type:             INDIVIDUAL: UNITED STATES                                                             CO
                                                                                                                 (£>
                                                                                                                 (O


  PROPERTY NUMBERS Total: 2
          Property Type         Number                                     Word Mark
                                                                                                                 in
  Registration Number;      5017663              ROLL WITH THE WINNER'S                                          (O

  Registration Number:      5017855              RWTW
                                                                                                                 3
  CORRESPONDENCE DATA
  Fax Number:
  Correspondence will be sent to the e-mail address first; if that is unsuccessful, it will be sent
  using a fax number, if provided; if that is unsuccessful, it will be sent via US Mail.
  Email:                         worldwidebrandsolutions@gmail.com
  Correspondent Name:            Robert G. Lopez
  Address Line 1:                230 Clinton Street
  Address Line 2:                Suite lie
  Address Line 4:                New York, NEW YORK 10002

 NAME OF SUBMITTER:                      Shawn Graham

                                                                              TRADEMARK
      900423148                                                         REEL: 006166 FRAME: 0189
                Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 16 of 27
SIGNATURE:                              /Shawn Graham/
DATE SIGNED:                            09/29/2017
Total Attachments: 2
source=RollWith.Assignment#page1 .tif
source=RWTW.Assignment#page1 .tif




                                                                TRADEMARK
                                                          REEL: 006166 FRAME: 0190
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 17 of 27




                           :ASSIGN1V{:KNT of trademark eights



       KNOW AI.L MEN BY 'llOilSE PRESENTS:                       Shawn Graham, an individual in

exchange: for good and valuable consideration, the receipt of which Is hereby acknowledged, has

granted, bargained, sold, assigned, transferred and set over and by these presents does grant,

bargain, sell assign, transfer and set over unto K.adeem Garnegle. m individual, and Shawn

Graham, an individual, their successors and assigns, ail of its right, title and interest in and to the

trademark known as United States Iradeniark Registration No, 5,01/Rsba tor the mark ROLL

WLLH THE WINNERS; including, but not limited to, the goodwill, all rights and claims for

damages and benefits arising because of any past inlringemeni ol trademarks, all common law

rights, all state taw rights.


        Shawn Graham warrants that he is the owner of all right, titfe, interest and goodwill to the

aforementioned trademark, that it has not sold, asstped, imnsfon-ed, presently licensed, or in any

other way encumbered the right, title and interest, in the above-identified trademark.


                                                                                         < v/
        IN WITNESS WREREOF, I have itemunto set my hand and seal this                      K_day of

September, 2017.




                                                        Shawn Otaham,


                                                      Bv:/Shawat Graham/
                                                         Shawn (Iraham




                                                                          TRADEMARK
                                                                    REEL: 006166 FRAME: 0191
          Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 18 of 27




                            ASSIONMEN'r OF 1'RABEMAKK: RIGi ri’S



         KNOW AI.L MEN BY THESE PRESENTS; Hhawn Cirahain, an individual, in
  exchange for good and vainable consideration, the receiptor »tich ia hereby acknowledged, has

  granfod, barpined, soid, assigned, transferred and set over and by these presents does grant,

  bargain, sell, assign , transfer and set over unto Eadeem Carnegie, an istdividual, and Shawn
  Graiiain, an Indivirlnah their successors and assigns, all oi its right, title and interest in and to the

  tradeniark known as United States i radetnark Registration No. 5,017,8o5 for the ntark RWTW,

  inclndlng, but not limited to, the goodwilLan tl ,hts and claims h)r damages and benefits arising

  because of any past infiingement of trademarks, all common law rights, all state law rights.


          Shawn Graham warrants that he is the owner of all right, tide, interest and goodwill to the

  aforementioned trademark, that it has not sold, assigned, transferred, presently licensed, or in any

  other way encumbered the right, title and interest in the above-identified trademark.

                                                                                               :V. //
                                                                                             ^ 't       day of
          !N WriNESS WHEREOE, 1 have hereunto set tny hand and seal, this

  September, 2017.




                                                           Shawn Ctraham,


                                                         By:/Shawn Graharo/
                                                            Shawn Graham




                                                                              TRADEMARK
RECORDED: 09/29/2017                                                    REEL: 006166 FRAME: 0192
                   Case 1:18-cv-06812-ALC Document 51
                                     900423148        Filed 01/15/19 Page 19 of 27
                                                   09/29/2017
                           TRADEMARK ASSIGNMENT COVER SHEET

Electronic Version v1.1                                                                      ETAS ID: TM445243
Stylesheet Version v1.2

SUBMISSION TYPE:                        NEW ASSIGNMENT
NATURE OF CONVEYANCE:                   ASSIGNMENT OF THE ENTIRE INTEREST AND THE GOODWILL

 CONVEYING PARTY DATA
                Name                      Formerly             Execution Date             Entity Type
 Shawn Graham                                                 09/18/2017         INDIVIDUAL: UNITED STATES


  RECEIVING PARTY DATA
  Name:                    Kadeem Carnegie
 Street Address:           9918 Plum Creek Ln
  Internal Address:        Suite D
  City:                    Charlotte
  State/Country:           NORTH CAROLINA
  Postal Code:             28210
  Entity Type:             INDIVIDUAL: UNITED STATES
  Name:                    Shawn Graham
  Street Address:          2026 Strauss Street
  City:                    Brooklyn
  State/Country:           NEW YORK
  Postal Code:             11212
  Entity Type:             INDIVIDUAL: UNITED STATES                                                             CO
                                                                                                                 (O
                                                                                                                 <o

  PROPERTY NUMBERS Total: 2
          Property Type         Number                                     Word Mark
                                                                                                                 in
  Registration Number:      5017663              ROLL WITH THE WINNER'S                                          (O

  Registration Number:      5017855              RWTW


  CORRESPONDENCE DATA
  Fax Number:
  Correspondence will be sent to the e-mail address first; if that is unsuccessful, it will be sent
  using a fax number, if provided; if that is unsuccessful, it will be sent via US Mail.
  Email:                         worldwidebrandsolutions@gmail.com
  Correspondent Name:            Robert G. Lopez
  Address Line 1:                230   Clinton Street
  Address Line 2:                Suite lie
  Address Line 4:                New York, NEW YORK 10002

NAME OF SUBMITTER:                      Shawn Graham

                                                                              TRADEMARK
      900423148                                                         REEL: 006166 FRAME: 0189
                Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 20 of 27
SIGNATURE:                              /Shawn Graham/
DATE SIGNED:                            09/29/2017
Total Attachments: 2
source=RollWith.Assignment#page1 .tit
source=RWTW.Assignment#page1 .tif




                                                                 TRADEMARK
                                                           REEL: 006166 FRAME: 0190
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 21 of 27




                           ASSIGNMENT OF TRADEMARK RIGHTS



        KNOW ALL MEN BY 'llOilSE PllESENTS;                       Shawn Orshanv, an indivkluai, in

exchangefor good and valnaide cxni si derail on, the rcceipi nl whicli is i^eroby acknowledged, has

granted, bargained, sold, assigned, trat^sfen-cd and set over and by these presents does grant,

bargain, sell assign, transfer and set over unto Kadeetn Carnegie, m individual, and Shawn

Graham, an itidlvidurd, their successors and assigns, ail 0l its right, tide a?:id interest in and to the

trademark known as United States rradetnark Registration No, 5,017,663 for the mark ROLL

Wri'H THE WINNEBS; including, but not iittnted to, the goodwill all rights and ciainw for

damages and benefits arising because of any past infringement of trademarks, all common law

rights, all state taw rights.


        Shawn Graham warrants that he is the owner of all right, title, intemst and goodwill to the

aforementioned trademark, dial it has not sold, assigned, transfoia-ed, presently licensed, or in any

other -way encmnbeted the right, title and Imerest in the aboYe-identified trademark.



        IN Wn^NESS WHEREOF, 1 have heteimto set my hand and seal, this                            day of

September, 2017,




                                                         Shawn, Oraham,


                                                       By SShaivn Graham/
                                                           Shawn Clraham




                                                                           TRADEMARK
                                                                     REEL: 006166 FRAME: 0191
          Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 22 of 27




                                         mr OF i^udemaiik: rigi r'rs


         KNOW M.L mm BY THESE PRESENTS;                              Shawn Graham, an indiyiduah in

  exchange for good and valuable consideration, the receipt of which is hereby ackuowlcdgctl, has

  granted, bargained, soid, as.signcd, transferred and set over and by these presents does grant.

  bargain, sell, assign, transfer and set over unto Kadeem Carnegie, an htdividual, and Shawn

  Graltam, an individual, their succe.ssors and assigns , all. of its fight, title and interest in and to the

  trademark known as United States rradetnark Registration No. o.Ol ?,8a5 for the mark RWT W;

  including, but not limited to, the goodwilLail rights and claims h>r damages and benefits arising

  becanse of any past inlf ingernent of trademarks, all common law rights, ail state law rights.


          Shawjt Graham warrants that he is the owner of ail right, title, interest and goodwill to the

  aforementioned trademark, that it has not sold, assigned, transferred, presently licensed, or in any

  other way encumbered the right, title and interest In the above-identified tradetnark.


                                                                                                : /
          IN WriNESS WeEREOE, I have hereunto set tny hand and seal, this                          ..day of

  September, 2017,




                                                            Shawn Graham,


                                                          By:/ShawnGra
                                                             Shawn Graham




                                                                               TRADEMARK
RECORDED: 09/29/2017                                                     REEL: 006166 FRAME: 0192
  j.   j.     I
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 23 of 27
         Case l:18-cv-06812-ALC Document 28 Filed 10/10/18 Page 1 of 3



                                                                                 :: ? V F D
                                                                 18 0:           I 0 PH 6: 0 5
                      IN THE UNITED STATES DISTRICT;
                                                       a COURT
                    FOR THE SOUTHERN DISTRICT OF NEW^^'M/


SHAWN GRAHAM, an individual,                 )
                                             )
                      Plaintiff,             )
                                             )
                      V.                     )        Civil Action No. 18 CV 6812
                                             )
RWTW, LLC,                                   )
KITH RETAIL, LLC,                            )
NEW ERA CAP CO., INC.,                       )
AMAZON.COM SERVICES, INC., and )
SEARS HOLDINGS MANAGEMENT )
CORPORATION                    )
                                             )
                      Defendants.            )




                                 STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED by Plaintiff, Robert G. Lopez, that the above captioned
action is hereby dismissed with prejudice ONLY as to Defendant Sears Holding Management
Corporation and without Court cost or fees to any party against the other.
       The case shall remain against the other named Defendants to the above action.


Dated: October S ,2018
                                                 US DC PHTN Y
SHAWN GRAHAM
                                                 DOCUYHNT
                                                 ELEC
            m                                    DOC//
                                                                                      ED

Shawn Graham
                                                 DAA i r   LEI           6
Pro Se Plaintiff
222 E 104th Street - Suite 901
New York, New York 10029
                                                                                    ^ I iOOSKJi

                                                                     I i!    1
                 I

           Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 24 of 27
            Case l:18-cv-06812-ALC Document 28 Filed 10/10/18 Page 2 of 3




SO ORDERED:



U.S.D.J.




                                         2
Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 25 of 27




                                                            C ;■   ■f

                                                                          i 1


                                                                   pl*T

                                                                          m 10: 34
                                                                                     o
                                                                                     fu
                                                                                     w
                                                                                     fD


                                                                                     00
                                                                                     i
                                                                                     o
                                                                                     <
                                                                                     o
                                                                                     O)
                                                                                     CO
        <
                                                                                     l\0
                                                                                      I

                                                                                     >
                                                                                     O
                                                                                     D
                                 Shawn Graham                                        o
                                                                                     o
                           222 E 104th Street - Suite 901                            c
                                                                                     3
                           New York, New York 10029                                  CD

                  TO:
                                                                                     CO
                        Pro Se Office - 2"^^ Floor
                        500 Pearl Street
                                                                                     CD
                        New York, New York 10007                                     Q.

                                                                                     O

                                                                                     P
                                                                                     00

                                                                                     -D
                                                                                     CQ
                                                                                     CD
                                                                                     00
                                                                                     o
                                                                                     00
        Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 26 of 27

                                             EXHIBIT C

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                            X
 SHAWN GRAHAM,
                                                                 Civil Case No.: l:18-cv-6812
                                Plaintiff,

                 -against-

 RWTW, EEC, KITH RETAIE, EEC, NEW ERA CAP
 CO., INC., AMAZON.COM SERVICES, INC., and
 SEARS HOLDINGS MANAGEMENT
 CORPORATION,

                                Defendants.
                                                            X
       STIPULATION OF DISCONTINUANCE AND DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED, by and between gro ^ plaintiff, Shawn
Graham, and counsel for defendants, RWTW, EEC, Kith Retail, EEC, New Era Cap Co., Inc.
and Amazon.com Services, Inc., that this action is dismissed and discontinued with prejudice,
and all parties are to bear their own costs and attorneys’ fee, except that the Court shall retain
jurisdiction over this action sole for the purpose of enforcing the parties rights and obligations
under the settlement agreement filed in this action.

Dated: December        , 2018

 SHAWN GRAHAM                                 ROTTENBERG LIPMAN RICH, P.C.


                                              By:
                                                   Mark M. Rottenberg, Esq.
                                              The Helmsley Building
                                              230 Park Avenue, 18* Floor
                                              New York, New York 10169
                                              Counsel for RWTW, LLC

 KATTEN MUCHIN ROSENMAN, LLP                  HODGSON RUSS, LLP


 By:                                          By:
      Matthew Paul Celano, Esq.                    Neil Bryan Friedman, Esq.
 575 Madison Avenue                           605 3* Avenue, Suite 2300
 New York, New York 1022                      New York, New York 10158
 Counsel for Kith Retail, LLC                 Counselfor New Era Cap Co., Inc.
      Case 1:18-cv-06812-ALC Document 51 Filed 01/15/19 Page 27 of 27




ARENT FOX LEP                           so ORDERED:


By:
     Michelle Mancino Marsh, Esq.       Hon. Andrew L. Carter, Jr.
1301 Avenue of the Americas, Floor 42
New York, New York 10019
Counsel for Amazon.com Services, Inc.




                                          2
